Citation Nr: 9908929	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-19 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to October 
1969.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a July 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO), of the Department of Veterans 
Affairs, whereby an increased evaluation for a PTSD was 
denied.  


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence must be 
accomplished prior to further consideration of the veteran's 
claims.  In particular, the Board notes that it does not 
appear that the veteran has been afforded a VA rating 
examination in conjunction with has claim.  The Board is of 
the opinion that the results of a recent examination would be 
of significant probative value in determining whether the 
veteran's PTSD has increased in severity.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).

The Court has held that the VA has a duty to assist veterans 
in the development of facts pertinent to their claims under 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998) and 38 C.F.R. 
§ 3.103(a) (1998).  As set forth by the Court in Littke v. 
Derwinski, 1 Vet.App. 90 (1990), this duty requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  Accordingly, this 
case is REMANDED for the following:


1.  The RO should accord the veteran a 
special VA examination, in order to 
ascertain the severity of his PTSD.  The 
veteran's claims folder and a copy of 
this remand are to be made available to 
the examiner, for review and referral, 
prior to the examination of the veteran.  
The RO is also to advise the veteran that 
failure to report, without demonstrated 
good cause, for scheduled VA examinations 
could result in adverse adjudication, to 
include denial, of his claims. 

2.  The RO should then review the 
veteran's claims folder, and determine 
whether an increased rating for his PTSD 
can now be granted.  If the decision 
remains in whole or in part adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to comply with due process 
considerations and to obtain additional evidence.  No 
inferences, to include the ultimate disposition of his 
claims, are to be drawn therefrom.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 2 -


